Citation Nr: 1452542	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  11-01 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than March 1, 2010 for addition of the Veteran's wife as a dependent for additional disability compensation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from March 1973 to March 1997. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia that assigned an effective date of March 1, 2010 for the addition of the Veteran's wife as a dependent for purposes of payment of additional VA benefits.

In August 2014, the Veteran testified before the undersigned at the Board.  He also testified at a hearing at the RO before a decision review officer in May 2011.  Transcripts of the hearing testimony of both hearings are associated with the claims file.

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.


FINDING OF FACT

VA received the Veteran's claim to add his wife as a dependent for additional disability compensation on February 10, 2010.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 1, 2010, for addition of the Veteran's wife as a dependent for additional disability compensation have not been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2002); 38 C.F.R. §§ 3.31, 3.4(b)(2), 3.401(b) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2005 that he needed to submit a VA Form 21-686c, Declaration of Status of Dependents, in order to add his wife as a dependent; and, the Veteran concedes this fact.  Hence, to the extent the VCAA notice requirements are applicable, they were met.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence.  The Veteran requested on his Substantive Appeal (VA Form 9) that VA obtain the documentation related to his 1997 claim for education benefits where he added his wife.  The Veteran provided the documents himself in February 2011.  Hence, there is no issue related to that request.  The Board notes that the Veteran's the VA Form 21-680c the Veteran submitted in February 2010 is not in the claims file.  The Board finds no basis for a remand, however, as the Veteran does not dispute the date he submitted the form, and the April 2010 RO Decision letter notes the date the form was received.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Board hearing, the undersigned identified the issue before the Board, and asked questions of the Veteran that ensured his testimony addressed the relevant issue of his appeal.   Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the Bryant notice requirements were complied with.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Disabled American Veterans, et al v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Governing Law and Regulations

An award of additional compensation for dependents is payable from the effective date of the rating establishing entitlement to a qualifying evaluation, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30-percent or more service-connected disability rating are eligible for additional compensation for a spouse, child or dependent parents.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). 

The effective date for additional compensation for dependents is the latest of the date of claim (defined as, in order of applicability: (i) date of veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise (ii) date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request), the date dependency arises, the effective date of the qualifying disability rating provided evidence is received within 1 year of notification of such rating action, or the date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b).

Actual payment of an additional award of compensation for a dependent spouse is the first day of the month following the effective date.  38 C.F.R. § 3.31.

Analysis

There is no dispute over the salient facts of this appeal.  Prior to July 26, 2003, the Veteran's total combined rating for his service-connected disabilities was 20 percent.  Pursuant to his July 2004 claim of entitlement to increased ratings, a June 2005 rating decision granted increased ratings that increased the Veteran's total combined rating from 20 to 40 percent, effective July 26, 2003.

The June 2005 RO letter that informed the Veteran of the rating decision also specifically informed him that the information about his dependents was incomplete, and that VA could not pay him additional benefits for his dependents until he completed and submitted the requisite form.  The letter advised further that a VA Form 21-680c, Declaration of Status of Dependents, was enclosed and he should fill out the form it its entirety as it applied to him.

The Veteran concedes all of the facts just stated above.  He also concedes that he did not submit a Form 21-680C until February 2010, as he consciously decided several years earlier that he did not have to submit a form.  The RO date stamp reflects VA received the form on February 10, 2010.  An April 2010 RO letter informed the Veteran he was awarded additional benefits for his dependents, effective March 1, 2010.

The Veteran asserts that there was no valid requirement for him to submit "another" Form 680c, as he had submitted information regarding his spouse when he filed his initial claim for VA benefits in 1997.  He asserts that since such a form was already a matter of record with VA, he was not in required to again submit the same information.  His representative asserts further that there is no regulatory requirement to submit a subsequent form.  

A specific claim in the form prescribed by the Secretary must; however, be filed in order for benefits to be pain.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2013).  In the Veteran's specific case, the required form is the VA Form 21-680c, which the RO duly provided him in June 2005.  While the Veteran did provide marital information in 1997, VA had no way of knowing, absent clarification from the Veteran, whether his marital relationship had changed during the years between 1997 and 2003, when he became eligible for additional payments for dependents.  Further, the law and regulations required him to submit additional information following the award of increased ratings.  38 C.F.R. § 3.401(b)(3).  He was not legally eligible for additional disability compensation for dependents until his total disability rating reached 30 percent, in July 2003.  

The earliest effective date for which the Veteran was eligible for compensation for a dependent was July 26, 2003 if VA had received his claim for additional compensation for dependents within one year of the June 2005 rating decision.  Id.  Since the Veteran admittedly did not submit the form until February 2010, the month following the month the form (claim) was received-March 1, 2010, is the earliest effective date to which he is entitled.  38 C.F.R. § 3.31.

The Veteran has no legal entitlement to an earlier effective date for the addition of his wife to his benefits.  


ORDER

Entitlement to an effective date earlier than March 1, 2010 for addition of the Veteran's wife as a dependent for additional disability compensation is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


